PROFESSIONAL PRACTICES COMMISSION — OPEN MEETING LAW Where the facts do not reveal that the Professional Practices Commission receives or expends public funds or administers public properties, it is excluded from the requirements of the open meeting law. Where such facts exist, however, hearings of the Professional Practices Commission are required to be open to the public except for individual hearings to review the nonrenewal of teaching contracts under 70 O.S. 6-122 [70-6-122] (1971), as amended. The Professional Practices Commission has no duty or responsibility to conduct hearings for teachers dismissed under 70 O.S. 6-103 [70-6-103] (1971).  The Attorney General has considered your request for an opinion wherein you ask the following questions: "1. Are hearings of the Professional Practices Commission required by law to be open to the public? "2. Is the Professional Practices Commission required by law to hold hearings for teachers who have been dismissed from their contracts as provided by Title 70 O.S. 6-103 [70-6-103] (1971)?" Under 25 O.S. 201 [25-201] (1971) (NOTE: Now codified as 25 O.S. 301 [25-301] et seq.), state commissions are required in general, to have public meetings where such commissions are "supported in whole or in part by public funds or entrusted with the expending of public funds, or administering public properties.  The Professional Practices Commission is established pursuant to 70 O.S. 6-116 [70-6-116] (1971), et seq. and provision is made for funding by 70 O.S. 6-121 [70-6-121] (1971): "Unless otherwise provided by law, the commission shall be financed by the members of the teaching profession of Oklahoma." While the Professional Practices Commission may be exempt from the open meeting law, 25 O.S. 201 [25-201] (1971), solely on the basis of not being supported by or expending public funds or administering public properties, such exemption would depend upon the factual circumstances at any given time. Further, hearings of the Professional Practices Commission may be exempt from the open meeting law under the second paragraph of Section 201 which allows executive sessions to discuss the personnel status of public officers and employees. It would seem that hearings conducted under 70 O.S. 6-122 [70-6-122] (1971), as amended, relative to the nonrenewal of a teaching contract would be within the personnel exemption. Other hearings conducted by the Professional Practices Commission, however, relative to the development of criteria of professional practices or relative to teacher certification, would appear to not be within the personnel exemption.  As to your second question, 70 O.S. 6-103 [70-6-103] (1971) provides grounds and procedures for dismissal of a teacher "at any time." Unlike 70 O.S. 6-122 [70-6-122] (1971), relating to the failure to renew teaching contracts, which directs the Professional Practices Commission to review the action of the local board of education and make recommendations to the State Board of Education, Section 6-103 grants no authority to the Professional Practices Commission to participate in proceedings held thereunder. The Professional Practices Commission under 70 O.S. 6-119 [70-6-119] (1971) has the duty of developing criteria of professional practices and under 70 O.S. 1971, 6-120 [70-6-120] has the duty of conducting hearings relative to the suspension or revocation of teacher certification subject to review by the State Board of Education. Such provisions grant no authority in the Professional Practices Commission with respect to dismissal proceedings conducted pursuant to Section 70 O.S. 6-103 [70-6-103].  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: Where the facts do not reveal that the Professional Practices Commission receives or expends public funds or administers public properties, it is excluded from the requirements of the open meeting law. Where such facts exist, however, hearings of the Professional Practices Commission are required to be open to the public except for individual hearings to review the nonrenewal of teaching contracts under 70 O.S. 6-122 [70-6-122] (1971), as amended. The Professional Practices Commission has no duty or responsibility to conduct hearings for teachers dismissed under 70 O.S. 6-103 [70-6-103] (1971).  (Joe C. Lockhart)